Citation Nr: 0308648	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-24 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1970, 
November 1974 to July 1977, and December 1980 to February 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO) which 
granted service connection for PTSD, and assigned an initial 
30 percent rating, effective November 5, 1996.  The veteran 
duly appealed the RO determination.  

In a June 2001 decision, the Board denied an initial rating 
in excess of 30 percent for PTSD.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  While the case was pending before the Court, 
in October 2002, the veteran's attorney and a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Joint Motion for Remand and to Stay 
Further Proceedings.  By October 2002 Order, the Court 
granted the parties' motion, vacated the Board's June 2001 
decision, and remanded the matter for action consistent with 
the October 2002 Joint Motion.


REMAND

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002).  Given the procedural history of this case, the RO has 
not yet had the opportunity to consider the veteran's claim 
pursuant to these new criteria.  To avoid any possibility of 
prejudice to the veteran, a remand is now required.  Bernard 
v Brown, 4 Vet. App. 384 (1993).

In addition, the Board finds that additional development of 
the evidence is necessary, prior to a decision in this 
matter.  A review of the record indicates that the veteran 
was last examined by VA for compensation purposes in December 
1996, more than six years ago.  Under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Given the evidence currently of record, 
the Board finds that the veteran should be afforded a 
comprehensive psychiatric examination to determine the 
current severity of his service-connected PTSD.

Additionally, the Board finds that a VA psychiatric 
examination is necessary to reconcile the conflicting reports 
regarding the nature and severity of the veteran's 
psychiatric disorder.  In that regard, the Board notes that 
in addition to the December 1996 VA medical examination 
report, the record contains a December 1996 private 
psychiatric examination report by G. Leopoldt, M.D., which 
contains a diagnosis of PTSD and alcohol and polysubstance 
abuse.  Dr. Leopoldt assigned a Global Assessment of 
Functioning (GAF) score of 50.  Also of record is a December 
1996 private psychiatric examination report by R. Sammons, 
M.D., which contains a diagnosis of alcohol abuse, major 
depression, and mixed personality disorder with antisocial 
features; but does not contain a diagnosis of PTSD.  A GAF 
score of 50 was also assigned by Dr. Sammons.  

As a result of this evidence, the Board finds that the extent 
of the impairment due to the veteran's PTSD is unclear.  
Thus, a medical examination is necessary.  In addition, it is 
noted that the most recent clinical record in the veteran's 
claims folder is dated in January 2000; thus, the veteran 
must be afforded the opportunity to submit or identify more 
recent clinical records in support of his appeal.  

In view of the foregoing, the matter is remanded for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for his service-
connected PTSD since January 2000.  With any 
necessary authorization from the veteran, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by the 
veteran in response to this request, which 
have not been previously secured.  

2.  When the above records, if any, have been 
secured and associated with the claims 
folder, the RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the current severity 
of his PTSD.  The claims folder must be made 
available to and reviewed by the examiner in 
conjunction with the examination of the 
veteran.  The examiner should be asked to 
delineate all symptomatology attributable to 
the veteran's PTSD.  Manifestations of any 
nonservice-connected psychiatric disabilities 
should be distinguished from the service-
connected PTSD, to the extent possible.  If 
such manifestations cannot be distinguished, 
the examiner should so state and explain why.  
The examiner should also be asked to 
reconcile the various diagnoses and GAF 
scores of record, which range from 31 to 55 
during the period from December 1996 to 
January 2000.  Finally, the examiner should 
be asked to provide a current multi-axial 
assessment, including the assignment of a GAF 
score, as well as an explanation of what the 
score represents, and the percentage of the 
score representing impairment due solely to 
PTSD symptomatology.  The examiner should 
also assess the extent of the occupational 
and social impairment due solely to PTSD 
symptomatology.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  

4.  After undertaking any additional 
development deemed appropriate, including any 
additional indicated specialist examinations, 
the RO should again review the veteran's 
claim of entitlement to an initial rating in 
excess of 30 percent for PTSD.  In reaching 
its decision, the RO should consider both the 
old and new criteria applicable to rating 
PTSD, applying the criteria most favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

If the benefits sought on appeal are not granted, the veteran 
and his attorney should be issued a Supplemental Statement of 
the Case and afforded a reasonable opportunity to respond 
thereto.  Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration, if appropriate.  



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


